Citation Nr: 1621196	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a referral for an extraschedular evaluation for left total knee replacement (TKR).

2.  Entitlement to a referral for an extraschedular evaluation for left knee instability associated with a TKR.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left knee disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively, in pertinent part, denied service connection for right knee, right ankle, and lumbar spine disorders, and reduced the Veteran's left TKR from 100 percent to 30 percent, effective April 1, 2010 and denied a total disability rating based on individual unemployability (TDIU).  The Veteran timely appealed those issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was last before the Board in November 2014, when the Board awarded the Veteran a 60 percent evaluation for his left TKR and a separate 10 percent evaluation for left knee instability associated with his TKR, both effective April 1, 2010.  The Board, however, remanded extraschedular evaluation claims for both of those disabilities, as well as a TDIU claim at that time.  In addition, the Board also remanded the service connection issues at that time for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency of that remand, the AOJ issued a February 2015 statement of the case as to the right ankle, right knee, and lumbar spine claims; those claims are now properly before the Board as the Veteran timely submitted a March 2015 substantive appeal, VA Form 9.  

Additionally, during the pendency of that appeal, the AOJ awarded the Veteran TDIU effective April 1, 2010 in a June 2015 rating decision.  

Following the issuance of an October 2015 supplemental statement of the case addressing the above issues, the case has been returned to the Board at this time for further appellate review.

The issues of service connection for lumbar spine, right knee and right ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The schedular criteria used to assess the Veteran's left TKR and associated left knee instability is not shown to be inadequate.  

2.  Even if found to be inadequate, the disability picture manifested by those left knee disabilities is not shown to be exceptional at any time during the appeal period by factors such as, but not limited to, frequent hospitalizations.  

3.  The Veteran's unemployability due to his left knee disabilities has already been contemplated by his award of TDIU such that further contemplation of such would be impermissible pyramiding in this case.  



CONCLUSIONS OF LAW

1.  The criteria for a referral for an extraschedular evaluation for a left TKR have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14 (2015).  

2.  The criteria for a referral for an extraschedular evaluation for left knee instability associated with a TKR have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the notice and the duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) were previously discussed in the November 2014 Board decision with regards to the increased evaluation claims for left TKR and left knee instability.  The Board reincorporates that discussion herein by reference with regards to the extraschedular evaluations for those two issues.  

Turning to those extraschedular claims, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Neither of the Veteran's left knee disabilities has been referred to the Director of Compensation for opinions in this case; however, based on the above criteria, the Board finds that such a referral is not warranted for either of the Veteran's left knee disabilities.  

In the November 2014 final Board decision, the Board found that the Veteran's left TKR was manifested by pain and functional limitation on a daily basis, to include weakness, fatigue, and instability; the Board assigned a 60 percent evaluation for the Veteran's TKR under Diagnostic Code 5055, effective April 1, 2010, the highest possible evaluation for a TKR.  The Board further found that evaluation under Diagnostic Code 5055 did not expressly contemplate instability; therefore, the Board also found that the evidence of record demonstrated slight left knee instability throughout the appeal period.  

Thus, in the November 2014 final Board decision, the Board awarded schedular evaluations of 60 percent for the Veteran's left TKR under Diagnostic Code 5055, for chronic residuals of a TKR consisting of severe painful motion or weakness, and a separate 10 percent evaluation for left knee instability under Diagnostic Code 5257 for slight knee instability.  

Such represents the highest possible evaluation for the Veteran's left TKR under Diagnostic Code 5055, and in fact, for the entire loss of the Veteran's left lower extremity below the knee (also known as "the amputation rule," which the Board notes for the knee is 60 percent).  The Board further explained in the November 2014 decision that, despite the Veteran most likely not getting further compensation for the separate left knee instability in light of the "amputation rule," evaluation as above reflected the complete disability picture and any preclusion from further compensation benefits was of no consequence when assessing the complete disability picture.

Regarding extraschedular consideration, the Board has carefully compared the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's current rating is based on residuals of his left total knee replacement surgery following expiration of the schedular 100 percent evaluation for convalescence of that disability.  Such evaluations for the TKR and instability of the knee contemplated the severe residuals of that surgery, particularly the "pain and functional limitation on a daily basis, to include weakness, fatigue and instability." 

Additionally, in this regard, the Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities such as difficulty with standing, walking, and, as in this case, the functional limitations on a daily basis.

Moreover, even if the Board were able to find that the schedular evaluations for the left TKR and left knee instability disabilities were inadequate in this case, the Board cannot find that there is an exceptional disability picture present in this case on which the predicate a referral for extraschedular evaluation.  Specifically, the Board notes that the Veteran is not shown to have frequent hospitalizations for his left knee disabilities.  Additionally, while the Veteran's left knee disabilities are shown to have a marked interference with employment in this case-indeed, those disabilities have rendered him unable to secure and follow substantially gainful employment since April 1, 2010, as noted in the June 2015 rating decision finding entitlement to TDIU as of that date-the Board cannot use that factor as a basis for referral in this case as the Veteran has already been assigned a TDIU on that basis as the TDIU award contemplates interference with employment; therefore, any referral on that basis would be impermissible pyramiding in this case.  See 38 C.F.R. § 4.14 (2015).  

While the Board notes that those two noted factors are not exhaustive of an exceptional disability picture, but rather examples of such, the Board notes that the evidence of record does not provide any other factors on which the Board may find that an exceptional disability picture exists in this case respecting the Veteran's left knee disabilities.  In fact, neither the Veteran nor his representative has alleged any exceptional disability picture respecting his left knee disability beyond his inability to work as a result of those disabilities.  Again, that factor has been contemplated by the Veteran's TDIU award in this case.  

In light of the lack of any additional evidence of any further factors for consideration beyond interference with employment or frequent hospitalizations, the Board must find that even if the schedular criteria were found to be inadequate in this case-again, the Board found above that it was not inadequate-a referral for extraschedular evaluation would not be proper in this case as there is no exceptional disability picture on which to predicate such a referral.  

Extraschedular ratings are also possible for the combined effects of service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014). Such ratings are, however, meant as "gap fillers" between the combined schedular rating and the rating provided by a TDIU.  In this case, a TDIU has been awarded and there is no gap to fill.

For these reasons, as the rating schedule is adequate to evaluate the left knee disabilities, referral for extra-schedular consideration is not in order.  See 38 C.F.R. §§ 3.102, 3.321; Thun, supra.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A referral for an extraschedular evaluation for left TKR is denied.

A referral for an extraschedular evaluation for left knee instability associated with a TKR is denied.


REMAND

With regards to the right ankle, right knee and lumbar spine claims, the Board finds that those claims must be remanded.  On appeal, the Veteran avers that he injured his right knee, ankle and back as a result of post-service injuries while in working as a policeman in 1981.  The Veteran, however, avers that those injuries occurred as a result of his service-connected left knee disability, and alternatively, that his left knee disability has aggravated those disorders.  The Veteran has also contended that his lumbar spine disorder is the result of a faulty in-service spinal anesthesia/spinal tap procedure during his in-service 1972 left knee surgery.

The Veteran's VA and private treatment records reveal that he underwent a right ankle fusion in November 2007 and a right TKR in May 2008.  The Veteran indicated that he suffered both of those injuries in a 1981 incident as a police officer.  No VA examination of the Veteran's right ankle has ever been afforded to him.  However, the Veteran underwent a right knee VA examination in March 2010 at which time the examiner opined that "the right knee problem is related to trauma in his job as a police officer and is not secondary to service-connected left knee problem."  

The Veteran additionally underwent a VA examination of his lumbar spine that same day, at which time he was diagnosed with degenerative disc disease (DDD) of the lumbar spine; the examiner also opined that "it is less likely than not that the spine problems [are] secondary to the service-connected left knee problem or the spinal anesthesia procedure."

The Board finds that these opinions are inadequate as there is no provided rationale for the conclusions reached.  Moreover, the opinions are ostensibly solely respecting causation by the Veteran's left knee disability; there is no discussion regarding the aggravation portion of the secondary service connection theory of entitlement.  To date, no opinion has addressed the aggravation portion of the secondary service connection theory of entitlement raised by the Veteran in this case.  See El Amin v. Shinseki, 26 Vet. App. 136, 140  (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

Accordingly, the Board finds that the Veteran's right knee and lumbar spine claims must be remanded in order to afford him new VA examinations such that adequate medical opinions may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Likewise, the Veteran's right ankle claim must be remanded in order for the Veteran to be afforded a VA examination of that disability and to obtain an adequate medical opinion regarding that claimed disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that treated the Veteran since June 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment for his right knee, right ankle, and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a physician in order to determine whether his claimed right knee, right ankle and lumbar spine disorders are related to service and/or his service-connected left knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify any and all right knee, right ankle and lumbar spine disorders found, to specifically include a right TKR, right ankle fusion, and/or any arthritic conditions thereof.  

For any right knee, right ankle, and/or lumbar spine disorders found, including a right TKR, right ankle fusion and DDD of the lumbar spine, the examiner should then opine whether those disorders are at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

The examiner should specifically address whether lumbar spine disorder is the result of a faulty spinal anesthesia/spinal tap procedure during the Veteran's 1972 left knee surgery during military service.  

Then, the examiner should opine whether the Veteran's right knee, right ankle and lumbar spine disorders are (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left knee disability, to include any symptomatology associated with that disability such as abnormal gait or weightbearing.  

The examiner should specifically address the Veteran's contentions that he injured or aggravated his right knee, right ankle, and lumbar spine during a 1981 incident as a police officer as a result of his left knee disability; such details regarding what exactly occurred at that time need to be obtained from the Veteran and discussed in the examination report. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation by his service-connected left knee disability.  

This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, right knee, and right ankle disorders, all to include as secondary to service-connected left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


